Citation Nr: 1734191	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of use of the buttocks during the Veteran's lifetime.  

2.  Entitlement to special monthly compensation (SMC) for loss of use of the bilateral feet during the Veteran's lifetime.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Coast Guard from August 1956 to August 1960; he served additional periods in the reserve component.  The Veteran died in 2016 and his surviving spouse has been substituted as appellant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  It appears as if the appellant lives in Florida within the jurisdiction of the RO in St. Petersburg, Florida.  The claims were denied by the Board in September 2014, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board's decision in March 2016 and remanded the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2016 decision, the Court found that the Board did not provide an adequate statement of reasons and bases for its denial and that VA should have considered whether a claim of service connection for an injury to the buttocks was raised by the record.  Also, with respect to usage of the feet and buttocks, the Court determined that a Colvin violation occurred when the Board stated that participation in yoga and water activities demonstrated that there was no loss of use.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Court's order noted that medical development, if necessary, would be necessary to resolve the appeal.  

The matter will be REMANDED for a file review and the following action:

1.  The claim is to be referred to a qualified physician, preferably in orthopedics and/or neurology for the purposes of determining as to if, during the Veteran's lifetime, service-connected disabilities prevented the Veteran from using his buttocks and feet in a manner in excess of what would exist with an amputation stump and appropriate prosthesis.  

The examiner must respond to the following:  did the Veteran's service-connected disability picture contribute to a loss of use of the bilateral feet and/or buttocks?  Impairments in the thighs, hips, feet (pes planus) and neuropathies should be discussed.  

*Loss of use, for VA purposes, means that functionality remaining in the bilateral feet and buttocks would be similar to that of an amputation stump with a suitable prosthetic appliance.  

*The October 2007 report of balance difficulty while standing should be discussed.  

*The January 2010 finding of no muscle problems present in the bilateral lower extremities should be discussed.  

*The assessment of nerve paralysis by the Veteran's private neurologist, dating from 2010, which noted severe paralysis in the sciatic nerve as a consequence of diabetic neuropathy, should be discussed.  

*The encouraged physical activity by the private neurologist, however limited, such as yoga, walks around the Veteran's property, limited golfing, and aquatic activity, should be discussed with respect to presenting a loss of use.  To the extent possible, the examiner should provide a medical opinion as to the remaining level of functionality in the buttocks and feet prior to death-to include range of motion, propulsion ability (with or without ambulation assistive devices), etc.  

*Radiation of service-connected pathology such as diabetic neuropathy and hip arthritis, into the buttocks, should be expressly discussed (i.e. would that service-connected pathology directly, either acting alone or with other factors, contributed to a loss of use in the bilateral buttocks?).  

*Should a buttocks condition be service-connected following referral of the issue and adjudication by the RO (raised by the record during the Veteran's lifetime), the examiner should, via the review of the record, note if such an impairment in muscular function presented as a loss of use of the those muscles.

*The August 2013 VA medical opinion, which noted no decreased sensation in the lower extremities or absence of deep tendon reflexes at the knee and ankle, bilaterally, and which concluded that the "appellant's strength in the ankle is at least 4/5 and there is no evidence of diminished muscle tone or muscle atrophy of disuse," should be discussed.  In addition, the finding of there being "no evidence of trophic or circulatory changes, ankylosis of the lower extremities, or shortening of the lower extremity of 3 1/2 inches or more" with no need for bracing or prosthesis to remediate any present foot drop, should be noted.  That the Veteran utilized a walker as an ambulation device should be discussed.  

THE EXAMINER SHOULD PROVIDE A COMPREHENSIVE AND WELL-EXPLAINED OPINION REGARDING THE CLAIMED LOSS OF USE IN THE BUTTOCKS AND FEET, AND SHOULD CLEARLY INDICATE THAT ALL EVIDENCE, TO INCLUDE VA AND PRIVATE TREATMENT RECORDS, WERE REVIEWED.  

2.  Following the above-directed development, re-adjudicate the claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




